          Case 1:14-cr-00546-VEC Document 668 Filed 09/15/20 Page 1 of 1

                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #:
                                                                          DATE FILED: 09/15/2020
SOUTHERN DISTRICT OF NEW YORK

 TYRONE FELDER,
                                Movant,                          20-CV-7531 (VEC)

                    -against-                                  14-CR-0546-01 (VEC)
 UNITED STATES OF AMERICA,                           ORDER TO ANSWER, 28 U.S.C. § 2255
                                Respondent.

VALERIE CAPRONI, United States District Judge:

       The Court, having concluded that the motion brought under 28 U.S.C. § 2255 should not

be summarily denied as being without merit, hereby ORDERS that:

       The Clerk of Court shall electronically notify the Criminal Division of the U.S.

Attorney’s Office for the Southern District of New York that this order has been issued.

       Within sixty days of the date of this order, the U.S. Attorney’s Office shall file an answer

or other pleadings in response to the motion. Movant shall have thirty days from the date on

which Movant is served with Respondent’s answer to file a response. Absent further order, the

motion will be considered fully submitted as of that date.

       All further papers filed or submitted for filing must include both the criminal and civil

docket numbers, but they must be docketed in the civil case only.

SO ORDERED.

 Dated:    September 15, 2020
           New York, New York

                                                               VALERIE CAPRONI
                                                             United States District Judge
